UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4153



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

WOODROW ANTHONY MACK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-95-471)


Submitted:   February 13, 1997         Decided:     February 26, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. J. Rene Josey, United States Attor-
ney, A. Peter Shahid, Jr., Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Woodrow Mack pled guilty to being a felon in possession of a

weapon, 18 U.S.C. § 922(g) (1994), and was sentenced as an armed

career criminal under 18 U.S.C. § 924(e) (1994) to 210 months of

imprisonment. On appeal, he alleges that his 1971 felony conviction

for attempted assault in New York did not qualify as a predicate
felony under 18 U.S.C. § 924(e) because he only received a one-year

sentence for the crime. Because the assault conviction was a felony

punishable by up to four years imprisonment, however, it does meet

the statutory definition for a qualifying felony. See 18 U.S.C. §
924(e)(2)(B) ("the term `violent felony' means any crime punishable

by imprisonment for a term exceeding one year"); see also 18 U.S.C.
§ 921(a)(20) (1994) (listing crimes excluded from definition of

qualifying felony). That Mack was actually sentenced for only one
year is irrelevant. See United States v. Hassan El, 5 F.3d 726, 733

(4th Cir. 1993) (refusing litigant's request to consider actual

time served for purposes of determining whether conviction was

qualifying felony under § 924(e)). Thus, we affirm the district
court's sentence. We dispense with oral argument because the facts

are adequately presented before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2